Opinion filed March 22,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00063-CV
                                                    __________
 
                               PAUL
J. DELLA ROCCO, Appellant
 
                                                            
V.
 
                                      
JOSEPH OEI, MD, Appellee
 

 
                              On
Appeal from the County Court at Law No. 2 
 
                                                          Midland
County, Texas
 
                                                   Trial
Court Cause No. CC15143
 

 
                                            M
E M O R A N D U M    O P I N I O N
            Appellant, Paul J. Della Rocco, filed a notice of appeal on March 14, 2011.  Upon
receipt of appellant’s notice of appeal, the clerk of this court notified him
in a letter dated March 17, 2011, that a filing fee of $175 was due.  This
letter further advised appellant that the appeal was subject to dismissal if
the filing fee was not paid within ten days.  Appellant responded to the
clerk’s initial letter by filing an affidavit of inability to pay costs on
appeal.  The court reporter, the district clerk, and appellee, Joseph Oei, MD,
each filed a contest to the affidavit.  We abated this appeal in an order dated
June 9, 2011, that directed the trial court to conduct a hearing to determine
whether appellant is indigent.  The trial court conducted the hearing on June
27, 2011, and entered an order effectively sustaining the contests.  We
affirmed the trial court’s order sustaining the contests in an opinion and
judgment issued on February 16, 2012, in Cause No. 11-11-00183-CV.  
We
reinstated this appeal on February 16, 2012.  In this regard, the clerk of this
court notified appellant in a letter dated February 16, 2012, that a filing fee
of $175 was due.  This letter further advised appellant that the appeal was
subject to dismissal if the filing fee was not paid on or before March 2,
2012.  The clerk’s letter of February 16, 2012, further informed appellant that
the failure to provide the requested filing fee by the date indicated could
result in the dismissal of this appeal.
The
failure to pay the required filing fee appears to be due to appellant’s acts
and omissions. Therefore, pursuant to Tex.
R. App. P. 42.3(b), the appeal is dismissed for want of prosecution.
 
                                                                                                PER
CURIAM
 
March 22, 2012
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.